Citation Nr: 1540790	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for heart attacks, to include as the result of contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for kidney stones, to include as the result of contaminated water exposure at Camp Lejeune.

3.  Entitlement to service connection for stroke.

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing before the Board, the Veteran reported that he had received additional treatment for his claimed heart attacks, kidney stones, stroke and migraines from several private providers.  Although there are some private treatment reports associated with the record, an attempt to obtain any additional records identified by the Veteran should be made.  

Additionally, the Veteran reported that he is receiving Social Security Administration (SSA) Disability Insurance (SSDI) for heart attack and stroke residuals.  Of record is an October 2004 letter from SSA, which indicated that he would be receiving SSDI benefits.  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine if the Veteran is currently receiving SSDI benefits, and if so, obtain any records associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the record shows that the Veteran has been receiving treatment at the Atlanta VA Medical Center (VAMC).  As the most recent treatment reports of record are dated in September 2013, an attempt to obtain updated treatment reports must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records pertaining to the Veteran's treatment for heart attacks, kidney stones, stroke and migraines since September 2013 and associate with the VBMS/Virtual VA e-folder.  Any negative reply must also be associated with the claims folder.

2.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

3.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment since January 2012 for heart attacks, kidney stones, stroke and migraines, to specifically include Drs. Olubi, Moratis and Finnerty.  After securing the necessary authorizations for release of this information, the AOJ should attempt to obtain the identified records and associate any reports not currently of record with the e-folder.  Any negative reply must also be associated with the claims folder.

4.  Thereafter, the AOJ should review the e-folder to ensure that the foregoing requested development has been completed.  After completion of the above, the AOJ should take any additional development necessary, to include new examinations and/or examination addendums if any additional, relevant information is obtained pursuant to this remand.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




